APPARATUS FOR REMOVING DEBRIS AND PARTICULATE MATTER FROM AUTOMOTIVE BODIES
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group I: Vacuum attachment
Species A: drawn to a first embodiment shown in Figs. 1-4 and 6
Species B: drawn to a second embodiment shown in Fig. 1 and 5
Group II: Stopper
Species A: drawn to a first embodiment as shown in Figs. 1, 2, 4, 9A-9B
Species B: drawn to a second embodiment as shown in Figs. 1, 3, and 7E
Species C: drawn to a third embodiment as shown in Figs. 1, 5, 7A, and 7C-7D
Species D: drawn to a fourth embodiment as shown in Figs. 1 and 7B
Species E: drawn to a fifth embodiment as shown in Figs. 1 and 8A-8B
Group III: Spacing Elements
Species A: drawn to a first embodiment as shown in Figs. 1-3, 6, and 7E
Species B: drawn to a second embodiment as shown in Figs. 1 and 4-5
Species C: drawn to a third embodiment as shown in Fig. 1 and 10
Species D: drawn to a fourth embodiment as shown in Figs. 1 and 11
The species are independent or distinct because: (Group I) all species disclose different embodiments of vacuum attachments including different shapes not shared among other species; (Group II) all species disclose different embodiments of stoppers in conjunction with vacuum attachments including different configurations and functions not shared among other species; and (Group III) all species disclose different embodiments of spacers that can be used in conjunction with 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each group, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Group I
Species A would require a text search different from Species B including at least: circular, circle, plate, round.
Species B would require a text search different from Species A including at least: square, edge, rectangle, and parallelogram.
Group II
Species A would require a text search different from Species B, C, D, and E including at least: pattern, openings, plurality
Species B would require a text search different from Species A, C, D, and E including at least: interior opening, spacers, annular opening
Species C would require a text search different from Species A, B, D, and E including at least: annular ring, interior opening, flat, circular
Species D would require a text search different from Species A, B, C, and E including at least: taper or flare, and large annular opening
Species E would require a text search different from Species A, B, C, and D including at least: central opening, flat, and circular
Group III
Species A would require a text search different from Species B, C, and D including at least: round$2, semi-circular, bead
Species B would require a text search different from species A, C, and D including at least: conical, pointed
Species C would require a text search different from species A, B, and D including at least: bristle or brush or fibers
Species D would require a text search different from species A, B, and C including at least accordion, protrusion
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ABBIE E QUANN/               Examiner, Art Unit 3723    

/MONICA S CARTER/               Supervisory Patent Examiner, Art Unit 3723